                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

LISA K. PAZOUR,

                            Plaintiff,                           OPINION AND ORDER
       v.
                                                                     16-cv-020-wmc
ANDREW M. SAUL, Commissioner
of Social Security,

                            Defendant.


       Plaintiff’s counsel seeks an award of attorney’s fees in the amount of $42,330.00

pursuant to 42 U.S.C. § 406(b). (Dkt. #16.) As set forth in plaintiff’s motion and

attached materials, plaintiff Lisa Pazour was awarded $169,456.00 in past due benefits

after remand from this court. Section 406(b) contemplates a fee award not to exceed 25%

of the past due benefits, which here works out to a maximum award of $42,330.00 -- the

amount requested by plaintiff’s counsel. Plaintiff’s counsel also points to his fee agreement

with plaintiff, in which she agreed to “pay a fee of 25% of my past due benefits.” (Pl.’s

Mot., Ex. 2 (dkt. #16-2).) Plaintiff’s counsel also acknowledges that this request for fees

is based on 38.1 hours of work, resulting in a calculated hourly rate of “slightly more than

$1,100.” (Pl.’s Mot. (dkt. #16) 5.)

       The Commissioner appropriately filed a response to the § 406(b) fee request,

pointing out the possibility of a “windfall recovery” by counsel because the requested fee

amount implies an hourly rate of $1,111.02. (Def.’s Resp. (dkt. #19-1) 5.) See generally

Heise v. Colvin, No. 14-CV-739-JDP, 2016 WL 7266741, at *2 (W.D. Wis. Dec. 15, 2016)

(addressing proper calculation of hourly rate under § 406(b)).
       The court agrees this implied hourly rate would constitute a windfall, and, thus,

finds the fee request is not reasonable. See Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002).

As this court explained in Squiller v. Berryhill, No. 15-cv-485 (W.D. Wis. Aug. 18, 2017)

(dkt. #27), absent extraordinary reasons not present here, an hourly rate of more than

$1000 is unreasonable under § 406(b). In light of plaintiff’s counsel’s extensive work on

this case and the significant award obtained for plaintiff, the court concludes that an hourly

rate of $1,000 per hour is reasonable and sufficient to guard against a concern of windfall.

Accordingly, plaintiff’s motion for fees under § 406(b) (dkt. #16) is GRANTED IN PART

AND DENIED IN PART. The court will award $38,100 under 42 U.S.C. § 406(b).1

       Entered this 9th day of October, 2019.

                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




1
  Of course, counsel is not allowed to recover both this award and the fee award previously ordered
by the court under the EAJA. (Dkt. #18.) Section 406(b) has been harmonized with the EAJA;
though fee awards may be made under both the EAJA and § 406(b), a claimant's attorney must
refund to the claimant the amount of the smaller fee. Gisbrecht v. Barnhart, 535 U.S. 789, 796
(2002) (explaining that “an EAJA award offsets an award under Section 406(b)”).

                                                2
